DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 2-14 are canceled.
Claim 1 is under examination.

Priority
Applicant’s Arguments: The present application is the U.S. national phase of International Patent Application PCT/JP2015/073011, filed August 17, 2015, which claims priority to JP 2014-166593, filed August 19, 2014, and JP 2015-085556, filed April 20, 2015.
Verified English translations of JP 2014-166593 and JP 2015-085556, which fully describe the subject matter of pending claim 1, were filed on August 16, 2019. In addition, the disclosure in JP 2014-166593, along with the knowledge available in the art as of the filing date of JP 2014-166593, enabled a person of ordinary skill in the art to practice the full scope of the present invention as defined by pending claim 1 without undue experimentation.
Thus, pending claim 1 is entitled to a priority date of August 19. 2014. i.e., the filing date of JP 2014-166593.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive since the claim under examination requires treatment of malignant melanoma with metformin and either nivolumab or pembrolizumab.  This method of treating this specific disease was not disclosed in either foreign priority document.  Therefore, claim 1 only receives the U.S. effective filing date of 08/17/2015.  This is because it is enabled currently.  
The examiner notes that the instant case is not the national stage entry of the PCT cited above.  The instant application is a continuation of such national stage entry application 15/503247.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2021 is being considered by the examiner.

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 1 and 12-13 under 35 U.S.C. § 112, first paragraph, for lack of enablement is withdrawn in view of Applicant’s amendments.  

The rejection of claim 13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for containing new matter is withdrawn in view of Applicant’s cancellation of the claim. 

Claim Rejections - 35 USC § 102
The rejection of claims 1 and 12-13 under 35 U.S.C. 102a1 and 102a2 as being anticipated by Fukumura (WO2016/140714, published 09/09/2016 with priority to 03/05/2015) is withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 103
The rejection of claims 1 and 13 under 35 U.S.C. 103 as being unpatentable over Choi (Cancer Research, Vol. 71, No. 8, Suppl. 1, Abstract 4355, 2011) in view of Korman (US2009/0217401, published 08/27/2009) and Graziano (US2015/0290316, published 10/15/2015 with priority to 10/02/2012, previously cited) is withdrawn in view of Applicant’s amendments.

Rejections Maintained
Claim Rejections - 35 USC § 103
Claim 1 remains rejected under 35 U.S.C. 103 as being unpatentable over Rocchi (US2013/0059916, published 03/07/2013 with priority to 05/26/2010), in view of Yuan (Proceedings of the National Academy of Sciences, Vol. 110, No. 45, Pg. 18226-18231, published online 10/21/2013), Honjo (US2006/0110383, published 05/25/2006), Vanderwalde (US2015/0202290, published 07/23/2015 with priority to 08/30/2012), and Graziano (US2015/0290316, published 10/15/2015 with priority to 10/02/2012).
Applicant’s Arguments:   The Office contends that claims 1 and 12 are allegedly obvious over Rocchi et al. in view of Yuan et al., Honjo et al., Vanderwalde et al., and 
Since claim 12 has been canceled, Applicants address the obviousness rejection based on Rocchi et al., Yuan et al., Honjo et al., Vanderwalde et al., and Graziano et al. with respect to claim 1. The obviousness rejection is traversed for the following reasons.
Without acquiescing to the obviousness rejection, and merely to expedite prosecution, Applicants have amended claim 1 to recite that the anti-PD-1 antibody is Nivolumab or Pembrolizumab.
A person of ordinary skill in the art would have understood that Pembrolizumab would have a similar effect as Nivolumab inasmuch as the epitope of Nivolumab overlaps with the epitope of Pembrolizumab.
Moreover, a person of ordinary skill in the art would have understood that any other anti-PD-1 antibody besides 4H2 would exhibit the same synergistic effects of 4H2 in Example 8. The present application discloses that “[ijmmune exhaustion is caused by the expression of exhaustion markers, such as PD-1, Tim-3, Lag3, and the like, by CD8+T cells, and these exhaustion marker molecules (exhaustion molecules) binding with its ligands, causing loss of the ability to simultaneously produce IL-2, TNFa, and IFNy (multifunctionality), and further cause cell death by apoptosis” (specification paragraph 0003). The present application also discloses that “the inventors found that a biguanide antidiabetic drug selected from metformin, phenformin, and buformin increases CD8+T cells with a high ability to produce IL-2, TNFa, and IFNy, thereby enhancing the 
Examples 1 to 4 of the present application demonstrate that metformin can recover the multifunctionality in cancer patients. As such, a person skilled in the art would recognize from the results of Example 8 that not only 4H2, but also any other anti-PD-1 antibody that can inhibit the loss of the multifunctionality, can produce a synergistic effect in combination with metformin that can recover the multifunctionality.
In this regard, Scharping et al., Cancer Immunol Res., 5(1): 9-16 (2016), which is submitted herewith, also discloses that the combination of metformin with PD-1 blockade resulted in a synergistic effect and improved intratumoral T-cell function and tumor clearance (Abstract, and page 14, left column). Scharping et al. does not teach that a synergistic effect is produced only when J43 is combined with metformin.
As such, a person of ordinary skill in the art would have expected both Nivolumab and Pembrolizumab, in combination with metformin, to have the unexpected effects exemplified in Example 8.
Furthermore, a person of ordinary skill in the art would have understood that Figure 12 of the present application demonstrates a synergistic effect without the need for any statistical analysis. Figure 12 of the present application (which is reproduced below for convenience) directly shows a temporal change of tumor diameter of 8 to 10 individual 
As is apparent from the experimental data presented in Figure 12, tumor shrinkage was observed in 3 out of 8 mice in the combined administration group (see the added arrow to reproduced Figure 12 above), while tumor shrinkage was not observed in any mice in the single administration groups. Thus, even without statistical analysis, the resulting experiment data clearly shows that the combination of metformin and an anti-PD-1 antibody provides a synergistic effect.
The same comments are applicable to Figure 4A of Scharping et al. As is apparent from the experimental data presented in Figure 4A, tumor shrinkage was observed in 7 out of 10 mice in the combined administration group while tumor shrinkage was not observed in any mice in the single administration groups. Scharping et al. explicitly discloses, based on these results (and without statistical analysis), that “anti-PD-1 and metformin combination therapy shows synergistic effects on tumor clearance when compared with single-therapy treatment, increasing TIL T-cell activation and effector function” (page 14, left column).
A person of ordinary skill in the art would understand that it is common in the art to determine a synergistic effect based on the number of individuals showing tumor shrinkage. In fact, in clinical tests, an antitumor effect is not evaluated based on the tumor size, but rather on the number of individuals showing tumor shrinkage.
Thus, it is reasonable to evaluate the experimental data presented in Figure 12 of the present application as a synergistic effect, and a person skilled in the art would 
For the foregoing reasons, the evidence of unexpected results provided in the present application and discussed above is commensurate in scope with pending claim 1 and demonstrates that the present invention - as defined by pending claim 1 - would not have been obvious in view of the combined disclosures of Rocchi et al., Yuan et al., Honjo et a., Vanderwalde et al., and Graziano et al. Accordingly, the obviousness rejection based on Rocchi et al., Yuan et al., Honjo et a., Vanderwalde et al., and Graziano et al. should be withdrawn.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
Applicant first alleges that the epitopes of pembrolizumab and nivolumab overlap.  They provide no evidence of this and so this is mere allegation.  In fact, they share very little epitope overlap.  Fessas (Seminars in Oncology, Vol. 44, Pg. 136-140, 2017) states that the epitope of nivolumab is dominated by interactions with the PD1 N-loop while pembrolizumab’s epitope is dominated by interactions with the CD loop (Table 1, Pg. 138).  They state that there is almost no overlap in the binding sites of the two antibodies (Pg. 138, Column 2, Paragraph, second).  In addition, Table 1 of this reference shows that nivolumab has a higher affinity for antigen.  Thus, Applicant’s arguments that nivolumab and pembrolizumab are functionally equivalent based on their binding characteristics cannot be found persuasive.
Applicant’s arguments over 4H2 and any antibody that binds PD-1 showing similar effects thereto were addressed previously.  Briefly, constant region differences can result 
Applicant then seems to argue that metformin reduces T cell exhaustion.  This argument does not support any conclusion that just any PD-1 antibody would function in the same was as just any other in the claimed method and so the summary of Applicant’s findings pertaining to just metformin are not persuasive.   While just ay PD-1 antibody may be expected to provide an additive effect with metformin, this would not be surprising.  Applicant has presented no evidence that just any anti-PD-1 antibody plus metformin provides only synergistic anti-cancer effects.
With respect to the abstract of Scharping, they make no mention of synergism.  Page 14 does make mention of anti-PD1/metformin combination therapy showing synergistic effects.  However, this paragraph refers to MC38 cell data which is colon cancer.  Thus, this statement by Scharping is not commensurate in scope with the claims which seek to treat malignant melanoma.  Their Figure 4A does use the melanoma line B16.  However, there is not statistical analysis of the data therein.  Therefore, it cannot be shown that the combination therapy of anti-PD1 antibody with metformin statistically shrinks tumors better than monotherapies.  Also, some mice responded as well to metformin or anti-PD1 alone as the mice in the combination therapy.  For example, if one took the tumor area of 100mm^2 as what control allows to form on average, then anti-PD1 can halve that.  Also, metformin alone can halve that.  Thus, it is not surprising that 
With respect to instant Example 8, the results therein are shown in instant Figures 11-13 which said results therein were discussed in the previous action.  For the reasons there, none show data that obviate this rejection.
Applicant then states that Figure 12 requires no statistical analysis to show synergistic effect.  This is incorrect.  Figure 12 is just a compilation of results from individual mice.  Every condition used results in different tumor diameters for difference mice.  Therefore, each condition would have an average and standard deviation.  Neither is shown.  Without these, one cannot calculate the expected additivity result.  Said result, with a new average and propagated error must be compared to the combination therapy average and standard deviation to determine if they are statistically different.  Of note, such data is suggested to use only tumors measured on the same day such that all had the same time to grow.  See MPEP 716.02b. The evidence relied upon should establish Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  The same argument is made over Figure 11 discussed above by Applicant.  Though, since neither uses a comparable antibody to those claimed, even showing synergism with the third antibody would not obviate this rejection.
Applicant then argues that tumor shrinkage being present is a show of synergism.  Additivity can arguably cause shrinkage and so this argument is not found persuasive.  Furthermore, Figure 12 shows shrinkage occurred at different times in both monotherapy conditions.  Therefore, Applicant’s argument that the monotherapies cannot cause shrinkage is not found persuasive in view of their own data.  Furthermore, only 1 case of the combotherapy appears to have any shrinkage.  The other low diameter tumors appear to just maintain size.  One cannot find a standard deviation for one or two values and so comparison statistically between the conditions cannot be done with this data.  Also, one mouse showing some degree of shrinkage could be a random event.  Thus, this result, even if it were for nivolumab or pembrolizumab, is inconclusive.  Therefore, Applicant’s arguments are not found persuasive.  
Applicant then argues that Figure 4A of Scharping shows tumor shrinkage caused by synergism.  It does not.  It merely states which mice they deem to be tumor free.  However, shrinkage occurs at various times with the monotherapies as well in some mice.  Thus, the shrinkage shown could be a result of additivity.  Regardless, the antibody of this data is not comparable to those of instant claims and so this data cannot obviate the rejection.  Applicant then states that Scharping states synergism was present.  This is a 
Applicant then alleges that it is common in the art to show synergism in this art by tumor shrinkage data.  This is mere unsupported allegation.  Arguments of counsel cannot take the place of evidence on the record.  Regardless, no data shown are commensurate in scope with the claim for the reasons above and of record.  Thus, this argument is not persuasive.  Also, tumor shrinkage is an evaluation of tumor size.  Therefore, Applicant’s statement that tumor size is not used in clinical trial evaluation is not logical.
Taken all together, this rejection stands.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Allen/Primary Examiner, Art Unit 1642